Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 23, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
*737Claimant was employed as a bank branch manager from June 1986 until April 1993, when she was discharged for failure to adhere to the employer’s policy stipulating that any teller "difference” exceeding $500 was to be reported to the employer’s audit and security department on the evening the difference was discovered. Claimant had become aware of a $6,000 difference on October 27,1992 but did not report it until February 9, 1993. Following her discharge, claimant was determined to be disqualified from receiving unemployment insurance benefits because she had been terminated due to misconduct. We affirm.
Failure to comply with the employer’s established policies and procedures constitutes disqualifying misconduct (see, Matter of Frascino [Hudacs], 211 AD2d 842; Matter of Gallo [Hudacs], 206 AD2d 649, 650). Given the circumstances surrounding claimant’s termination, we find there to be substantial evidence supporting the Board’s determination that she is disqualified from receiving unemployment insurance benefits.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.